Citation Nr: 1123067	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asthma/ shortness of breath/ seasonal allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1995 to December 1997, and the U.S. Air Force from May 2005 to May 2006.  He also had numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Air National Guard.  The agency of original jurisdiction is now the Denver RO.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In August 2010, the Veteran was scheduled for a Travel Board hearing before a Member of the Board at the Denver RO.  However, he did not report for his hearing, and did not explain why he did not attend. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the record reflects that Veteran had two periods of active duty, with his most recent period from May 2005 to May 2006.  (The record does not indicate that any of his periods of ACDUTRA or INACDUTRA with the Air National Guard constituted Federal service.)  A January 2009 letter from the Veteran's representative informs that he was then in Iraq, performing civilian contract work.  There is some question as to when the Veteran had the onset of his claimed upper respiratory condition and, if it first arose when he was not on active duty, whether it was aggravated during active duty.  His VA treatment records reflect VA treatment for a flare-up of seasonal allergies in April 2003, and VA Ear Nose and Throat (ENT) treatment in July 2003, and note the Veteran's self-report that he had developed allergies when he moved to Colorado approximately four years before, with the allergies lasting from November to July.  That examiner diagnosed allergic rhinitis and nasal septal defect (NSD).  

An April 2006 spirometry reflected a finding of severe obstruction, pre-bronchodilator.  The Veteran underwent VA examination for compensation purposes in July 2006 to address his claimed upper respiratory condition.  However, that examiner did not provide any opinion addressing the likelihood of aggravation of the disorder during the Veteran's second period of service.  At that examination the Veteran reported that he had begun to develop allergic rhinitis while serving in Iraq, but no date of such onset is specified in the examination report.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches.  See Wagner at 1096; see also VAOPGCPREC 3-2003. 

In rebutting the presumption of soundness, records made prior to, during, or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that any such increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.   38 C.F.R. § 3.306(b).  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran was clearly treated for an upper respiratory condition years prior to his second period of active duty.  However, whether all of his claimed upper respiratory disorders were present prior to his second period of active duty is less clear.  Obtained records from the Veteran's second period of active duty appear to be incomplete, and do not reflect a service entrance examination.  Additional service records should be sought in furtherance of the claim.  

A VA examination must also be obtained for opinions addressing presumptions and service connection questions applicable to the Veteran's case.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service which might have caused or aggravated the disability; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Those criteria necessitating an examination appear to be met in this case.  

Further, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In this case, the examination  in July 2006 did not provide the requisite opinions related to service incurrence or aggravation, and hence the examination was clearly inadequate.  Barr; Stefl.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to specify where, and when, he has been seen for evaluation or treatment of any respiratory or breathing disorder since September 2008.  Then, with appropriate authorization and/or assistance from the Veteran, obtain any such records.  Associate all records and responses received with the claims folders.

2.  From appropriate official military records channels (to include any associated with the Veteran's membership in the National Guard), seek to obtain any as-yet unobtained medical records pertaining to the Veteran's second period of service from May 2005 to May 2006.  In particular, seek to obtain a service entrance examination or equivalent examination conducted prior to, or at the time of, the Veteran's reporting for that period of service.  In this regard, the Board notes that the duty to assist the Veteran in obtaining service records is not fulfilled by such development instructions as are evidenced by a June 2006 VA internal memorandum requesting a "one time physical search" for service treatment records (STRs).  The search should be exhaustive, until such point as there remains no reasonable possibility of obtaining additional service medical records, to include all service entrance and discharge examination records, STRs, and service hospitalization records.  All records and responses received should be associated with the claims file.  

3.  Thereafter, afford the Veteran a VA examination by an appropriate specialist to address his claimed upper respiratory disorder(s) to include asthma/ shortness of breath/ seasonal allergic rhinitis, including questions of onset or aggravation during the Veteran's first period of active military service from March 1995 to December 1997, or his second period of active military service from May 2005 to May 2006.  The claims folders must be available to any examiner for review in conjunction with the examination.  Any indicated, non-invasive tests should be conducted.  The examiner should do the following:  

a.  The examiner should obtain an medical history from the Veteran pertaining to any upper respiratory disorder(s) to include asthma/ shortness of breath/ seasonal allergic rhinitis, and their relationship to his periods of active military service, and also ask the Veteran to address his prior contention of development or aggravation of an upper respiratory disorder while in Iraq, to include whether he was in active military service or whether it was while he was employed as a civilian contractor stationed in Iraq.  

b.  The examiner should review the claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the records documenting examinations, assessments, and treatments for upper respiratory disorders including any asthma, shortness of breath, and seasonal allergic rhinitis, including those records of earliest documented treatment, to include documentation beginning in 2003 or earlier of treatment for ongoing upper respiratory conditions or asthmatic, or shortness of breath, or rhinitis.  Note the Veteran's second period of service from May 2005 to May 2006, and any documentation of such conditions before, during, and after that service period.   Also note any examination at the beginning of that service period and any upper respiratory disorder noted upon that examination.  Also note the Veteran's assertions regarding upper respiratory conditions, or asthma, or shortness of breath, or rhinitis and their diagnosis or treatment before service, in service, and after service.  

c.  Conduct an examination of the Veteran, and based on that examination and review of the record, identify all current upper respiratory disability to include any conditions manifested by asthma, shortness of breath, or rhinitis.  

d.  For each such disorder diagnosed, provide an opinion discussing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service, or whether, if it did increase in severity whether that was due to the natural progression of the disease.  

e.   For each such disorder or residuals thereof found as to which the examiner does not find that the disorder clearly and unmistakably existed prior to service and either did not increase in severity during service or that the increase in severity was not due to the natural progression of the disease, then the disorder is presumed not to have existed prior to service.  In such case, the examiner should provide a further opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50-50 probability).  

f.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed respiratory disorders. 

g.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

h.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

